DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/03/2022 has been entered. Claim 1, and 17 have been amended. Claims 3 and 18 have been cancelled. Claims 1-2, 4-17 and 19-20 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Claims 1-2, 4-9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (US 5,277,238 – of record), in view of Astaix et al. (US 2018/0022159 A1 – of record), in view of Poque et al. (US 4,724,881 – of record).
Regarding claims 1, 4-6, 9, 14, Kawabata discloses a high-speed running pneumatic tire, the pneumatic tire is configured to have a carcass 7, a tread 9 disposed radially outward of a crown region of the carcass 7; a belt layer 8 with a plurality of belt plies 8a-8b arranged between the carcass 7 and tread 9; whereby belt layer 8b (construed as an overlay ply strip) is disposed radially outward of the belt layer 8a (construed as main belt layers). 
   
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



The belt layer/overlay 8b is spirally wound, arranged on the circumference – (construed as zero degree) of the main belt layers over the full width – (construed as helically wound and helically wound overlay ply strip extends over the belt plies at an angle of between 0° and 5° with respect to the equatorial plane of the tire) and reinforced with at least one cord 12, see Col 3 lines 40-45 and Fig. 3. Additionally, the belt layer/overlay 8b is configured to include a plurality of 3-14 nylon cords 12, see Col 3 lines 40-45 – (construed as cord comprises from 6 to 10 polyamide monofilament plies; cord comprises seven monofilament plies; the polyamide is a nylon; the monofilament plies have essentially a circular cross section).
Kawabata does not explicitly disclose any physical properties of the belt layer/overlay 8b cords 12, prompting one to seek exemplary configurations thereof.
Astaix discloses a tire configuration suitable for reducing the rolling resistance of tires. In which, using textile monofilaments the monofilaments are twisted between 30 and 200 twist per meter (t/m) – (corresponds to a range of 0.76 to 5 tpi, which overlaps the claimed range of 1.4 tpi); whereby their use is advantageous for better protecting the rest of the multilayer composite laminate against moisture, and of limiting the risks of compromising the adhesion between the various reinforcers of the laminate and their surrounding rubber matrix. The tire is configured to have textile reinforcers 110, whereby the reinforcers are coated with resorcinol-formaldehyde-latex (RFL), in order to increase their adherence to topping rubber C1, see [0072] - [0074] and [0091].
Poque discloses a tire suitable for protecting against separation of the edges of the belt and to keep moisture from the belt member by using cap plies. The cap plies – (construed as an overlay ply) include the use of textile filaments or cords that are oriented in the circumferential direction of the tire, see Col 1 lines 27-39. The cap ply is further configured to use a multifilament cord, that is the cord comprises 2 – 7 polyamide filaments which are twisted together to form the cord. As this is substantially the same configuration as the claimed cord, the prior art multifilament cord is construed as monofilament plies. Therefore, the prior art’s monofilaments/multifilament cords having a fineness of 250 – 3000 decitex – (construed as a density of 250 dtex – 3000 dtex) and a twist of at 60 turns/m – (corresponds to 1.5 twist per inch) meets the claimed ranges of 300 – 470 dtex and is sufficiently close to the claimed range of 1.4 that one of ordinary skill would consider 1.5 tpi to offer the same benefit as 1.4. It being noted the applicant does not provide comparable examples showing any benefit to having a 1.4 tpi over the prior art 1.5 tpi.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the belt layer/overlay cords of Kawabata have the claimed physical characteristics of density and twist as taught by Astaix and Poque to provide the tire with the aforementioned advantages. As to the claimed ranges: It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 2, as previously discussed, modified Kawabata discloses the use of 3-14 nylon cords 12, see Col 3 lines 40-45 – (construed as cord comprises from 7 to 9 monofilament plies; the monofilament plies have a fineness of 250 – 3000 decitex – (construed as a density of 250 dtex – 3000 dtex, which overlaps the claimed range of 400 dtex – 460 dtex); and where the monofilaments/multifilament cords a twist of at 60 turns/m – (corresponds to 1.5 twist per inch), see rejection claim 1. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 7-8, modified Kawabata discloses a filament having a fineness of 500 decitex has an average thickness of 0.23 – 0.25 mm – (construed as a diameter meeting the claimed range of 0.15 – 0.3 mm; and maximum diameter of less than 0.7 mm). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (US 5,277,238 – of record), in view of Astaix et al. (US 2018/0022159 A1 – of record), in view of Poque et al. (US 4,724,881 – of record), as applied to claim 1 above, and further in view of Oare et al. (US 5,115,853 – of record).
Regarding claim 10, as previously discussed, modified Kawabata discloses a cord construction density of 250 dtex – 3000 dtex, cord number of 3-14 and twist of 1.3 tpi, see the rejections of claims 1 and 3. 
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the belt layer/overlay cords of modified Kawabata have a construction of 460/7 Nylon; since Oare discloses nylon filaments having a denier of 420 (466 decitex) is suitable for providing a tire with improved durability at a comparatively lower cost and reduced weight and thickness over prior art overlay structures, see Col 1 lines 12-21 and Col 2 lines 3-8. It being noted the applicant has not supplied a conclusive showing of unexpected results for the difference between a dtex of 460 and a dtex of 466. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II). 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (US 5,277,238 – of record), in view of Astaix et al. (US 2018/0022159 A1 – of record), in view of Poque et al. (US 4,724,881 – of record), as applied to claim 1 above, and further in view of Castellani et al. (US 2018/0215202 A1 – of record).
Regarding claims 11-13, the limitations of claims 11-13 are considered intended use as they fail to require any tire structure different from that as suggested by modified Kawabata to perform the claimed use; to include having a slick or semi-slick tread pattern. 
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tire of modified Kawabata be able to perform as claimed; since modified Kawabata discloses its inventive tire is suitable for running at extremely high speeds, see Kawabata – Col 1 lines 6-10. And Castellani discloses a tire having an overlay ply 6c being orientated substantially the same as modified Kawabata is suitable for a tire capable of withstanding maximum speeds of at least 190 km/h, up to over 300 km/h. Examples of such tires are those belonging to the class "T", "U", "H", "V", "ZR", "W", "Y" according to the E.T.R.T.O. classification, see [0103].
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (US 5,277,238 – of record), in view of Astaix et al. (US 2018/0022159 A1 – of record), in view of Poque et al. (US 4,724,881 – of record), as applied to claim 1 above, and further in view of Reuter et al. (US 2004/0118499 A1 – of record).
Regarding claims 15-16, modified Kawabata does not explicitly disclose an ends per inch of the ply strip. 
Reuter discloses a tire having a textile overlay structure located radially outwardly of its belt assembly; being suitable for having excellent high-speed properties, good comfort and rolling resistance, reduced flat spotting and produces low noise, see [0001], [0012]. The tire is configured to have the overlay ply strip thickness in the range of between 0.6 and 1.4 mm and a width in the range of between 5 and 30 mm and a cord distribution density in the range of 20 – 50 ends per inch, see [0018].
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the overlay ply of modified Kawabata be formed as claimed and taught by Reuter to provide the tire with excellent high-speed properties, good comfort, rolling resistance, reduced flat spotting and low noise as suggested by Reuter.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (US 5,277,238 – of record), in view of Astaix et al. (US 2018/0022159 A1 – of record), in view of Poque et al. (US 4,724,881 – of record).
Regarding claims 17-18, Kawabata discloses the use of a belt layer 8b – (construed as an overlay ply) that is configured to include a strip having a plurality of 3-14 nylon cords 12, see Fig. 3.
Kawabata does not explicitly disclose any physical properties of the belt layer/overlay 8b cords 12, prompting one to seek exemplary configurations thereof.
Astaix discloses a tire configuration suitable for reducing the rolling resistance of tires. In which, using textile monofilaments the monofilaments are twisted between 30 and 200 twist per meter (t/m) – (corresponds to a range of 0.76 to 5 tpi, which overlaps the claimed range of 1.4 tpi); whereby their use is advantageous for better protecting the rest of the multilayer composite laminate against moisture, and of limiting the risks of compromising the adhesion between the various reinforcers of the laminate and their surrounding rubber matrix. The tire is configured to have textile reinforcers 110, whereby the reinforcers are coated with resorcinol-formaldehyde-latex (RFL), in order to increase their adherence to topping rubber C1, see [0072] - [0074] and [0091].
Poque discloses a tire suitable for protecting against separation of the edges of the belt and to keep moisture from the belt member by using cap plies. The cap plies – (construed as an overlay ply) include the use of textile filaments or cords that are oriented in the circumferential direction of the tire, see Col 1 lines 27-39. The cap ply is further configured to use a multifilament cord, that is the cord comprises 2 – 7 polyamide filaments which are twisted together to form the cord. As this is substantially the same configuration as the claimed cord, the prior art multifilament cord is construed as monofilament plies. Therefore, the prior art’s monofilaments/multifilament cords having a fineness of 250 – 3000 decitex – (construed as a density of 250 dtex – 3000 dtex) and a twist of at 60 turns/m – (corresponds to 1.5 twist per inch) meets the claimed ranges of 300 – 470 dtex and is sufficiently close to the claimed range of 1.4 that one of ordinary skill would consider 1.5 tpi to offer the same benefit as 1.4. It being noted the applicant does not provide comparable examples showing any benefit to having a 1.4 tpi over the prior art 1.5 tpi.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the belt layer/overlay cords of Kawabata have the claimed physical characteristics of density and twist as taught by Astaix and Poque to provide the tire with the aforementioned advantages. As to the claimed ranges: It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 19, modified Kawabata discloses a filament having a fineness of 500 decitex has an average thickness of 0.23 – 0.25 mm – (construed as a diameter meeting the claimed range of 0.15 – 0.3 mm). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 20, modified Kawabata discloses the cord is coated with a resorcinol formaldehyde- latex adhesive, see Astaix [0091].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749